Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group I (Embodiments 1 reproductions 1.1-1.7).  Accordingly, the design shown in Groups II - XXXII (reproductions 2.1-35.7) stand withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received April 29, 2021.  37 CFR 1.142(b).

Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

Reproductions
In accordance with the election noted above, reproductions 2.1-35.7 are cancelled. 

Specification
The specification has been amended to provide descriptions for the figures for each view indicating where each view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.): 
--  1.1 is a rear view.
1.2 is a bottom view.
1.3 is a front view.
1.4 is a first perspective view.
1.5 is a side view.
1.6 is a second perspective view.
1.7 is a top view.  --
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.

Claim:
To correspond to the title and single embodiment elected, the reference in the claims to plural articles has been removed.  The claim has been amended to read:
--The ornamental design for an adult toy as shown and described.--

Notes on Correspondence
For expediency and ease of communication, if the applicant or attorney wishes to communicate by telephone, the examiner should be reached by email to arrange a time for a telephone interview: calvin.vansant@uspto.gov. Please include proposed days and times (Eastern Time) for the call. The telephone communication may be initiated by applicant or applicant’s representative as appropriate. 
The merits of the application may not be discussed via email (or any other electronic medium) unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. When the applicant or an attorney for the applicant wishes to communicate with the examiner in such a way, authorization for Internet communications should be completed (form PTO-SB439 submitted via the EFS-web system or postal mailing). https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Please see MPEP 502.03 II (Article 5) for more details.


Conclusion:
The claim is allowed.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)

·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

/C. E. V./
Examiner, Art Unit 2915

/George D. Kirschbaum/Primary Examiner, Art Unit 2922